       Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA

DEBORAH LAUFER, Individually,            :
                                         :
             Plaintiffs,                 :
                                         :
v.                                       :               Case No.
                                         :
RESORT HOSPITALITY ENTERPRISES, LTD. :
d/b/a BOARDWALK BEACH HOTEL &            :
CONVENTION CENTER, a Florida Limited     :
Partnership,                             :
                                         :
             Defendant.                  :
_______________________________________/ :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

       Plaintiff, DEBORAH LAUFER, Individually, on her behalf and on behalf of all other

individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

RESORT HOSPITALITY ENTERPRISES, LTD. d/b/a BOARDWALK BEACH HOTEL &

CONVENTION CENTER, a Florida Limited Partnership, (sometimes referred to as “Defendant”),

for Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1.             Plaintiff is a resident of Alachua County, Florida, is sui juris, and qualifies as an

               individual with disabilities as defined by the ADA. Plaintiff is unable to engage in

               the major life activity of walking more than a few steps without assistive devices.

               Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or other support

               and has limited use of her hands. She is unable to tightly grasp, pinch and twist of the

               wrist to operate. Plaintiff is also vision impaired. When ambulating beyond the

               comfort of her own home, Plaintiff must primarily rely on a wheelchair. Plaintiff
     Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 2 of 21



          requires accessible handicap parking spaces located closet to the entrances of a

          facility. The handicap and access aisles must be of sufficient width so that she can

          embark and disembark from a ramp into her vehicle. Routes connecting the handicap

          spaces and all features, goods and services of a facility must be level, properly

          sloped, sufficiently wide and without cracks, holes or other hazards that can pose a

          danger of tipping, catching wheels or falling. These areas must be free of obstructions

          or unsecured carpeting that make passage either more difficult or impossible.

          Amenities must be sufficiently lowered so that Plaintiff can reach them. She has

          difficulty operating door knobs, sink faucets, or other operating mechanisms that

          tight grasping, twisting of the wrist or pinching. She is hesitant to use sinks that have

          unwrapped pipes, as such pose a danger of scraping or burning her legs. Sinks must

          be at the proper height so that she can put her legs underneath to wash her hands. She

          requires grab bars both behind and beside a commode so that she can safely transfer

          and she has difficulty reaching the flush control if it is on the wrong side. She has

          difficulty getting through doorways if they lack the proper clearance.

2.        Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

          "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

          determining whether places of public accommodation and their websites are in

          compliance with the ADA.

3.        According to the county property records, Defendant owns a place of public

          accommodation as defined by the ADA and the regulations implementing the ADA,

          28 CFR 36.201(a) and 36.104. The place of public accommodation that the


                                             2
     Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 3 of 21



          Defendant owns is a place of lodging known as BOARDWALK BEACH HOTEL

          & CONVENTION CENTER, 9600 S Thomas Dr, Panama City Beach, FL 32408,

          and is located in the County of BAY COUNTY, (hereinafter "Property").

4.        Venue is properly located in the NORTHERN DISTRICT OF FLORIDA because

          the injury occurred in this district.

5.        Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

          original jurisdiction over actions which arise from the Defendant’s violations of Title

          III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28

          U.S.C. § 2201 and § 2202.

6.        As the owner of the subject place of lodging, Defendant is required to comply with

          the ADA. As such, Defendant is required to ensure that it's place of lodging is in

          compliance with the standards applicable to places of public accommodation, as set

          forth in the regulations promulgated by the Department Of Justice. Said regulations

          are set forth in the Code Of Federal Regulations, the Americans With Disabilities Act

          Architectural Guidelines ("ADAAGs"), and the 2010 ADA Standards, incorporated

          by reference into the ADA. These regulations impose requirements pertaining to

          places of public accommodation, including places of lodging, to ensure that they are

          accessible to disabled individuals.

7.        More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

          requirement:

          Reservations made by places of lodging. A public accommodation that owns,
          leases (or leases to), or operates a place of lodging shall, with respect to



                                              3
     Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 4 of 21



          reservations made by any means, including by telephone, in-person, or through a
          third party -
                  (i) Modify its policies, practices, or procedures to ensure that individuals
                  with disabilities can make reservations for accessible guest rooms during
                  the same hours and in the same manner as individuals who do not need
                  accessible rooms;
                  (ii) Identify and describe accessible features in the hotels and guest rooms
                  offered through its reservations service in enough detail to reasonably
                  permit individuals with disabilities to assess independently whether a
                  given hotel or guest room meets his or her accessibility needs;
                  (iii) Ensure that accessible guest rooms are held for use by individuals
                  with disabilities until all other guest rooms of that type have been rented
                  and the accessible room requested is the only remaining room of that type;
                  (iv) Reserve, upon request, accessible guest rooms or specific types of
                  guest rooms and ensure that the guest rooms requested are blocked and
                  removed from all reservations systems; and
                  (v) Guarantee that the specific accessible guest room reserved through its
                  reservations service is held for the reserving customer, regardless of
                  whether a specific room is held in response to reservations made by others.

8.        These regulations became effective March 15, 2012.

9.        Defendant, either itself or by and through a third party, implemented, operates,

          controls and or maintains websites for the Property which contains an online

          reservations system. These websites are located at https://boardwalkbeachhotel.com/.

          Defendant also utilizes third party online reservations systems, including

          booking.com, hotels.com and expedia.com. This term also includes all other websites

          owned and operated by Defendant or by third parties to book or reserve guest

          accommodations at the hotel. The purpose of these websites is so that members of

          the public may reserve guest accommodations and review information pertaining to

          the goods, services, features, facilities, benefits, advantages, and accommodations of

          the Property. As such, these websites are subject to the requirements of 28 C.F.R.

          Section 36.302(e).


                                            4
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 5 of 21



10.        Prior to the commencement of this lawsuit, Plaintiff visited the websites September

           17, 2019, November 1, 2019, November 2, 2019 and November 3, 2019 for the

           purpose of reviewing and assessing the accessible features at the Property and

           ascertain whether they meet the requirements of 28 C.F.R. Section 36.302(e) and her

           accessibility needs. However, Plaintiff was unable to do so because Defendant failed

           to comply with the requirements set forth in 28 C.F.R. Section 36.302(e). As a result,

           Plaintiff was deprived the same goods, services, features, facilities, benefits,

           advantages, and accommodations of the Property available to the general public.

           Specifically, there was no reference to any accessible rooms and no option to book

           an accessible room. No information was given as to whether or where it offers

           compliant/accessible roll-in showers, tubs, built in seating, commodes, grab bars,

           sinks, wrapped pipes, sink and door hardware, properly located amenities, sufficient

           maneuvering spaces, compliant doors, furniture, controls and operating mechanisms.

           The website does not contain any information as to whether all goods, facilities and

           services at the property are connected by a compliant accessible route, nor does the

           website contain any information as to the accessibility of routes connecting all the

           features of the hotel, the transaction counter, parking, and common area restrooms.

           The website does not give any information as to whether accessible rooms are on the

           ground floor or if an elevator is provided within an accessible route. Nor does the

           website give any information regarding the pool/pools having an accessible lift. The

           website and third party booking sites state that the hotel has an outdoor swimming

           pool, private beach area, game room, snack bar, bar, restaurant, free private parking,


                                             5
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 6 of 21



           vending machine, meeting/banquet facilities, convenience store, conference space;

           however, there is no information as to whether any or all of these hotel features are

           accessible. Booking.com had no option to book an accessible room; hotel amenities,

           room types and amenities are all listed in detail; no information was given about

           accessibility in the hotel other than the statement "Facilities for disabled guests".

           Expedia.com had no option to book an accessible room; hotel amenities, room types

           and amenities are all listed in detail; no information was given about accessibility in

           the hotel. Hotels.com had no option to book an accessible room; hotel amenities,

           room types and amenities are all listed in detail; no information was given about

           accessibility in the hotel.

11.        In the near future, Plaintiff intends to revisit Defendant's websites and/or online

           reservations system in order to test them for compliance with 28 C.F.R. Section

           36.302(e) and/or to utilize the websites to reserve a guest room and otherwise avail

           herself of the goods, services, features, facilities, benefits, advantages, and

           accommodations of the Property.

12.        Plaintiff is continuously aware that the subject websites remain non-compliant and

           that it would be a futile gesture to revisit the websites as long as those violations exist

           unless she is willing to suffer additional discrimination.

13.        The violations present at Defendant's websites infringe Plaintiff's right to travel free

           of discrimination and deprive her of the information required to make meaningful

           choices for travel. Plaintiff has suffered, and continues to suffer, frustration and

           humiliation as the result of the discriminatory conditions present at Defendant's


                                               6
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 7 of 21



           website. By continuing to operate the websites with discriminatory conditions,

           Defendant contributes to Plaintiff's sense of isolation and segregation and deprives

           Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges

           and/or accommodations available to the general public. By encountering the

           discriminatory conditions at Defendant's website, and knowing that it would be a

           futile gesture to return to the websitesunless she is willing to endure additional

           discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

           services and benefits readily available to the general public. By maintaining a

           websiteswith violations, Defendant deprives Plaintiff the equality of opportunity

           offered to the general public. Defendant's online reservations system serves as a

           gateway to its hotel. Because this online reservations system discriminates against

           Plaintiff, it is thereby more difficult to book a room at the hotel or make an informed

           decision as to whether the facilities at the hotel are accessible.

14.        Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

           of the Defendant’s discrimination until the Defendant is compelled to modify its

           websitesto comply with the requirements of the ADA and to continually monitor and

           ensure that the subject websitesremains in compliance.

15.        Plaintiff has a realistic, credible, existing and continuing threat of discrimination

           from the Defendant’s non-compliance with the ADA with respect to these websites.

           Plaintiff has reasonable grounds to believe that she will continue to be subjected to

           discrimination in violation of the ADA by the Defendant.




                                              7
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 8 of 21



16.        The Defendant has discriminated against the Plaintiff by denying her access to, and

           full and equal enjoyment of, the goods, services, facilities, privileges, advantages

           and/or accommodations of the subject website.

17.        The Plaintiff and all others similarly situated will continue to suffer such

           discrimination, injury and damage without the immediate relief provided by the ADA

           as requested herein.

18.        Defendant has discriminated against the Plaintiff by denying her access to full and

           equal enjoyment of the goods, services, facilities, privileges, advantages and/or

           accommodations of its place of public accommodation or commercial facility in

           violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore, the

           Defendant continues to discriminate against the Plaintiff, and all those similarly

           situated by failing to make reasonable modifications in policies, practices or

           procedures, when such modifications are necessary to afford all offered goods,

           services, facilities, privileges, advantages or accommodations to individuals with

           disabilities; and by failing to take such efforts that may be necessary to ensure that

           no individual with a disability is excluded, denied services, segregated or otherwise

           treated differently than other individuals because of the absence of auxiliary aids and

           services.

19.        Plaintiff is without adequate remedy at law and is suffering irreparable harm.

           Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

           fees, costs and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205

           and 28 CFR 36.505.


                                             8
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 9 of 21



20.          Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff

             Injunctive Relief, including an order to require the Defendant to alter the subject

             websites to make them readily accessible and useable to the Plaintiff and all other

             persons with disabilities as defined by the ADAand 28 C.F.R. Section 36.302(e); or

             by closing the websitesuntil such time as the Defendant cures its violations of the

             ADA.

WHEREFORE, Plaintiff respectfully requests:

      a.     The Court issue a Declaratory Judgment that determines that the Defendant at the

             commencement of the subject lawsuit is in violation of Title III of the Americans

             with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

      b.     Injunctive relief against the Defendant including an order to revise its websitesto

             comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and

             maintain the websitesto ensure that it remains in compliance with said requirement.

      c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

             § 12205.

      d.     Such other relief as the Court deems just and proper, and/or is allowable under

             Title III of the Americans with Disabilities Act.

             Respectfully Submitted,


                                            By: /s/ Kimberly A. Corkill, Esq.

                                            Kimberly A. Corkill, Of Counsel
                                            Thomas B. Bacon, P.A.
                                            7 N. Coyle Street
                                            Pensacola, FL 32502


                                               9
Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 10 of 21



                             ph. 850-375-3475
                             fx 877-828-4446
                             kimberlyatlaw@gmail.com
                             Florida Bar Id. No. 84942

                             Thomas B. Bacon, Esq.
                             Thomas B. Bacon, P.A.
                             644 North Mc Donald St.
                             Mt. Dora, FL 32757
                             ph. (850)375-3475
                             kimberlyatlaw@gmail.com
                             Florida Bar. Id. No. 84942
          Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 11 of 21



___________________________________________________________________________________________________________________________________________________________


                        UNITED STATES DISTRICT COURT
                                                        for the
                                             NORTHERN DISTRICT OF FLORIDA

  DEBORAH LAUFER, Individually,                                                 )
           Plaintiff,                                                           )
  v.                                                                            )      Civil Action No.
                                                                                )
  RESORT HOSPITALITY ENTERPRISES,                                               )
  LTD. d/b/a BOARDWALK BEACH HOTEL                                              )
  & CONVENTION CENTER, a Florida
  Limited Partnership,
                Defendant.


                        SUMMONS IN A CIVIL ACTION
To:          RESORT HOSPITALITY ENTERPRISES, LTD. d/b/a BOARDWALK BEACH
             HOTEL & CONVENTION CENTER
             c/o
             LAURETTA J PIPPIN, 1022 WEST 23RD STREET, 3RD FLOOR, PANAMA
CITY, FL 32405

        A lawsuit has been filed against you.
        Within 21 days after service of this summons on you (not counting the day you received
it) — or 60 days if you are the United States or a United States agency, or an officer or employee
of the United States described in Fed. R. Civ. P. 12 (a)(2) or (3) — you must serve on the
plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                Kimberly A. Corkill, Esq.
                Thomas B. Bacon, P.A.
                7 N. Coyle Street
                Pensacola, FL 32502
                ph. 850-375-3475
                (877)828-4446

              If you fail to respond, judgment by default will be entered against you for the relief
demanded in the complaint. You also must file your answer or motion with the court.

                                                                                                CLERK OF COURT


Date: ________________________                                                                  ____________________________
                                                                                                Signature of Clerk or Deputy
Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 12 of 21




                                3
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 13 of 21



                         AUTHORIZATION TO INITIATE
                       COMPLAINT FOR INJUNCTIVE RELIEF
                               UNDER THE ADA


1.    Authorization is hereby given to Thomas B. Bacon, P.A. to initiate a complaint on my behalf
      against the following defendant:

       RESORT HOSPITALITY ENTERPRISES, LTD. d/b/a BOARDWALK BEACH HOTEL
& CONVENTION CENTER dba BOARDWALK BEACH HOTEL & CONVENTION CENTER,
9600 S Thomas Dr, Panama City Beach, FL 32408 and its online reservations system.

2.    For the case involving the above mentioned defendant, the “Standard ADA Fee Agreement”
      and the “Standard ADA Statement of Client’s Rights”, shall establish the rights and
      obligations of the client and the attorneys.

3.    I have read the draft of the Complaint prepared by Thomas B. Bacon, P.A., and I agree with
      its contents. I have visited and reviewed the subject websitesand encountered barriers to
      access which discriminated against my on the basis of my disability as described in the
      complaint.


________________________________                           ____________________
DEBORAH LAUFER                                                   Date

Re:    BOARDWALK BEACH HOTEL & CONVENTION CENTER, 9600 S Thomas Dr,
      Panama City Beach, FL 32408 and its online resevations system
      Our File No. 1673-FL; LAUFER v. RESORT HOSPITALITY ENTERPRISES, LTD. d/b/a
BOARDWALK BEACH HOTEL & CONVENTION CENTER, located at 9600 S Thomas Dr,
Panama City Beach, FL 32408
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 14 of 21




                              THOMAS B. BACON, P.A.
                                   644 North Mc Donald St.
                                     Mt. Dora, FL 32757
                                          (954) 478-7811
                                     tbb@thomasbaconlaw.com



                                       October 31, 2019

Via Email Only
DEBORAH LAUFER

Re:    Our File No. 1673-FL; LAUFER v. RESORT HOSPITALITY ENTERPRISES, LTD.
       d/b/a BOARDWALK BEACH HOTEL & CONVENTION CENTER, located at 9600 S
       Thomas Dr, Panama City Beach, FL 32408

Dear Ms. Laufer:

       Enclosed herein, please find the following:

              Please retain for your records:
                     Complaint

              To be signed and returned:
                    Authorization to Initiate Complaint


      Please review the enclosed documents and if they meet with your approval, please sign
and email back.

       If you have any questions, please do not hesitate to call. Thank you.

                                             Very truly yours,

                                             /s/
                                             Thomas B. Bacon

Enclosures
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 15 of 21




                               THOMAS B. BACON, P.A.
                                ATTORNEYS-AT-LAW
                                 644 N. Mc Donald St.
                                  Mt. Dora, FL 32757
                                  ph. (954) 478-7811
                                        tbb@thomasbaconlaw.com

                                         October 31, 2019

RESORT HOSPITALITY ENTERPRISES, LTD. d/b/a BOARDWALK BEACH HOTEL &
CONVENTION CENTER

Re: Our File No. 1673-FL; LAUFER v. RESORT HOSPITALITY ENTERPRISES, LTD. d/b/a
BOARDWALK BEACH HOTEL & CONVENTION CENTER, located at 9600 S Thomas Dr,
Panama City Beach, FL 32408

To Whom It May Concern:

         Please be advised that you are under a legal duty to maintain, preserve, retain, protect, and
not destroy any and all documents and data, both electronic and hard copy, that may be relevant
to Plaintiff’s claims as set forth in the Complaint. The failure to preserve and retain the electronic
data and evidence outlined in this notice may constitute spoliation of evidence which will subject
you to legal claims for damages and/or evidentiary and monetary sanctions.
         For purposes of this notice, electronic data or electronic evidence shall include, but not be
limited to, your hotel websitesand all websites utilized by you for online reservations, including
through third parties, as they exist on the date on which you were first served a copy of this letter
and/or Complaint that was filed in the above referenced cause of action. This also includes any
and all websites pertaining to the Hotel described in the Complaint. This includes any and all
websites through which guest accommodations at the hotel may be booked or reserved and any
other web pages pertaining to the hotel on those sites. This further includes any websites
operated by third parties, such as Hotels.com, Expedia, Orbitz, Travelocity or any other online
booking service. In the event that this data has already been destroyed, overwritten or otherwise
altered, then electronic data and evidence shall therefore include the websites as they exists as of
the date you receive this correspondence.
         Electronic evidence and data shall further include the above-referenced websitespage(s)
in its/their entirely as they are visible to the general public as well as all source code, HTML, or
underlying code.
         Specifically, you are instructed not to destroy, disable, erase, encrypt, alter, or otherwise
make unavailable any electronic data and/or evidence relevant to the Plaintiffs claims, and you
are further instructed to take reasonable efforts to preserve such data and/or evidence. To meet
this burden, you are instructed by way of example and not limitation, to:
         - Preserve all data storage backup files (i.e., not overwrite any previously existing
                 backups);

                                                  1
Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 16 of 21



- Preserve and retain all data from servers and networking equipment logging network
        access activity and system authentication;
- Preserve and retain all electronic data in any format, media, or location relating to the
        claims, including data on hard drives, hard disks, floppy disks, zip drives,
        CD-ROMs, CD-RWs, DVDs, backup tapes, PDAs, memory cards/sticks, or
        digital copiers or facsimile machines;
- Prevent employees from deleting or overwriting any electronic data related to the
        Plaintiffs claims; and
- Take such other security measures, including, but not limited to, restricting physical and
        electronic access to all electronically stored data directly or indirectly related to
        the Plaintiff s claims.
Thank you for your attention in this regard.

                                      Very truly yours,

                                      /s/
                                      Thomas B. Bacon




                                          2
        Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 17 of 21



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF FLORIDA



 DEBORAH LAUFER, Individually,                             :
                                                           : Case No.: [case number]
                 Plaintiff,                                :
 v.                                                        :
                                                           :
 RESORT HOSPITALITY ENTERPRISES,                           :
 LTD. d/b/a BOARDWALK BEACH HOTEL &                        :
 CONVENTION CENTER, a Florida Limited                      :
 Partnership,                                              :

             Defendant.
 _____________________________________

      PLAINTIFFS' CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                          DISCLOSURE STATEMENT

        I hereby certify as follows:

        1. The name of each person, attorney, association of persons, firm, law firm, partnership,

and corporation that has or may have an interest in the outcome of this action - including

subsidiaries, conglomerates, affiliates, parent corporations, publically-traded companies that own

10% or more of a party's stock, and all other identifiable legal entities related to any party in the

case:

Thomas B. Bacon, Attorney-At-Law

DEBORAH LAUFER, Individual Plaintiff(s)

RESORT HOSPITALITY ENTERPRISES, LTD. d/b/a BOARDWALK BEACH HOTEL &

CONVENTION CENTER, Defendant

        2. The name of every other entity whose publically-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:

                                                  1
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 18 of 21



       None other than the Defendant.

       3. The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors' committee (or twenty largest

unsecured creditors) in bankruptcy proceedings:

       None other than the Defendant.

       4. The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

       DEBORAH LAUFER

       5.      I certify that I am unaware of any actual or potential conflict of interest involving

the District Judge and Magistrate Judge assigned to this case and will immediately notify the

Court in writing upon learning of any such conflict.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this October 31, 2019.

                                                       Respectfully submitted,

                                                       Attorney for Plaintiff:

                                                       By: /s/ Kimberly A. Corkill, Esq.

                                                       Kimberly A. Corkill, Of Counsel
                                                       Thomas B. Bacon, P.A.
                                                       7 N. Coyle Street
                                                       Pensacola, FL 32502
                                                       ph. 850-375-3475
                                                       fx 877-828-4446
                                                       kimberlyatlaw@gmail.com
                                                       Florida Bar Id. No. 84942

                                                       Thomas B. Bacon, Esq.

                                                  2
Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 19 of 21



                                    Thomas B. Bacon, P.A.
                                    644 North Mc Donald St.
                                    Mt. Dora, FL 32757
                                    ph. (850)375-3475
                                    kimberlyatlaw@gmail.com
                                    Florida Bar. Id. No. 84942




                                3
      Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 20 of 21




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA

 DEBORAH
    ::::::   LAUFER, Individually,
      Case No.:Plaintiff,
               [case number]
 v.

 RESORT HOSPITALITY ENTERPRISES,
 LTD. d/b/a BOARDWALK BEACH HOTEL &
 CONVENTION CENTER, a Florida Limited
 Partnership,
              Defendant.
 _____________________________________
            PLAINTIFFS' NOTICE OF PENDENCY OF OTHER ACTIONS

       I hereby certify that the instant action is not related to any pending or closed civil or

criminal action previously filed in this Court, or any other Federal or State Court, or

administrative agency.

                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served via the Court's

electronic filing system upon all parties of record this October 31, 2019.

                                              Respectfully submitted,

                                              Attorney for Plaintiff:

                                              By: /s/ Kimberly A. Corkill, Esq.

                                              Kimberly A. Corkill, Of Counsel
                                              Thomas B. Bacon, P.A.
                                              7 N. Coyle Street
                                              Pensacola, FL 32502
                                              ph. 850-375-3475
                                              fx 877-828-4446
                                              kimberlyatlaw@gmail.com
                                              Florida Bar Id. No. 84942

                                              Thomas B. Bacon, Esq.
                                              Thomas B. Bacon, P.A.
Case 1:19-cv-00267-AW-GRJ Document 1 Filed 11/12/19 Page 21 of 21



                             644 North Mc Donald St.
                             Mt. Dora, FL 32757
                             ph. (850)375-3475
                             kimberlyatlaw@gmail.com
                             Florida Bar. Id. No. 84942




                                2
